DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serizawa et al. (US 6491443; “Serizawa”).
	Regarding claim 1, Serizawa teaches an optical connector comprising: a housing 44 in which a counterpart optical connector 43 connected to a pair of optical fibers 60 (e.g., figs. 3, 5, 7) having a first optical fiber 60 and a second optical fiber 60 is fitted (e.g., figs. 3, 5, 7; a ferrule 61/61a containing a fiber end of the fiber 60 moves into receiving cylinders 52; col. 8 lines 45-49); a light emitting side lens portion 27 accommodated in the housing 44 (e.g., fig. 5), and in which a first end surface of the first optical fiber 60 in the counterpart optical connector is disposed on one end side (e.g., figs. 3, 5, 7; a ferrule 61/61a containing a fiber end of each fiber 
	Thus claim 1 is met.
Regarding claim 4, Serizawa teaches an optical connector device comprising: the counterpart optical connector 43 (see above rejection of claim 1); and the optical connector according to claim 1 (see above rejection of claim 1; figs. 3, 5, 7).
Thus claim 4 is met.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 20010000316) with obviousness evidenced by Takezawa et al. (US 4625333; “Takezawa”).
Regarding claim 1, Kawai teaches an optical connector comprising: a housing (e.g., fig. 6: the lateral portions of the resin body containing the positioning pins 208 209; essentially, the peripheral left, right and lower sides of resin body 211 comprise the housing) in which a counterpart optical connector 202 connected to a pair of optical fibers 203 204 having a first 
	Kawai does not explicitly state wherein in a state that the counterpart optical connector is fitted to the housing, a distance between the light receiving side lens 213 portion and the second end surface of the optical fiber is smaller than a distance between the light emitting side lens portion and the first end surface of the optical fiber.
	However, it was well-known to have a state that the counterpart optical connector is fitted to the housing, a distance between the light receiving side lens portion and the second end surface of the optical fiber is smaller than a distance between the light emitting side lens portion and the first end surface of the optical fiber at least as evidenced by Takezawa (e.g., Takezawa fig. 8: counterpart optical connector82/83/26/27 is fitted to the housing 81, a distance between the light receiving side lens portion 62 and the second end surface of the optical fiber 27 is smaller than a distance between the light emitting side lens 61 portion and the first end surface of the optical fiber 26). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a state that the counterpart optical 
Thus claim 1 is rejected.  
Likewise, regarding claim 4, Kawai and Takezawa render as obvious an optical connector device comprising: the counterpart optical connector 202; and the optical connector according to claim 1 (see above rejection of claim 1).
Thus claim 4 is rejected.  
Regarding claim 3, Kawai and Takezawa render as obvious the optical connector according to claim 1 (see above rejection of claim 1).
Moreover, Kawai and Takezawa also render as obvious wherein the light emitting side lens portion and the light receiving side lens portion are integrally molded (e.g., Kawai fig. 6) on a substrate portion (e.g., in Kawai fig. 6.the portion of the resin body just below the lowermost lead frame 215 and signal line 220 is the substrate portion which is integrally molded with the emitting and receiving lenses as shown in Kawai fig. 6) to form a lens body (e.g., fig. 6), and are assembled to the housing (e.g., as already mentioned in the rejection of claim 1 the lateral portions of the resin body containing the positioning pins 208 209; essentially, the peripheral left, right and lower sides of resin body 211 comprise the housing; the portion of the resin body just 
Thus claim 3 is rejected.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai and Takezawa as applied to claim 1 above, with further obviousness evidenced by Horio et al. (US 20090039377; “Horio”).
Regarding claim 2, Kawai and Takezawa render as obvious the optical connector according to claim 1 (see above rejection of claim 1).
	Kawai and Takezawa do not explicitly teach wherein a second lens thickness of the light receiving side lens portion is larger than a first lens thickness of the light emitting side lens portion.
However, it was well-known for a second lens thickness of the light receiving side lens portion is larger than a first lens thickness of the light emitting side lens portion at least as evidenced by Horio (e.g., Horio fig. 4 and ¶ 0080: “the angle .beta. formed by the inclined lower portion of the lens portion 52 is an obtuse angle”; the lower portion of the receiving lens portion 52 is clearly lower than the base of emitter lens 51 which means the light receiving side lens 52 portion is larger (i.e., thicker since it is clearly lower which means its larger) than a first lens thickness of the light emitting side lens 51 portion {Horio fig. 4}). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  for a second lens thickness of the light receiving side lens portion is larger than a first lens thickness of the light emitting side lens portion at least for the purpose of preventing cracking in a device of integrally molded lenses and/or for the purpose of proving optimized coupling based upon the type of receiver/photodiode and/or the type of optical fiber interfacing with the receiver/photodiode [MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].
Thus claim 2 is rejected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874